DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks filed with the RCE.  Applicant’s amendments to the claims have been entered and are made of record.  The pending claims at this time are 1-10, all of which stand rejected. As Applicant has modified the claims and provided rationale that is convincing of differences with the previously cited prior art.  The previously made art rejections are now withdrawn and new art rejection is provided below incorporating the claim amendments.
Claim Objections
Claim objected to because of the following informalities: At line 10, the word absorbent is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a) (1 or 2) as being anticipated by 20090204090A1 issued to Dennis et al. 
	Regarding modified Claim 1, where Applicant seeks that a sanitary protective napkin, comprising: 
	a backing panel having an overall length, an overall width, an outside surface, an inside surface and a thickness, the backing panel having a first size and shape with an outer periphery; 
	an absorbent pad of a cohesive fabric in the shape of the backing panel, the absorbent pad having an overall width and length lesser than the overall width and length of the backing panel, and a thickness substantially greater than the thickness of the backing panel, the absorbent pad joined to the backing panel by a first adhesive between the inside surface of the backing panel and a back surface of the absorbent pad, leaving a region of the inside surface of the backing panel exposed between the outer periphery of the absorbent pad and the outer periphery of the backing panel; and 	a second adhesive compatible with human skin applied to the region between the outer periphery of the backing panel on the inside surface, and the outer periphery of the absorbent pad, enabling a user to apply the sanitary napkin with no undergarment or other device for anchoring the sanitary napkin: 
	Applicant is directed to the entire reference as a whole and most of all the figures which teaches a plethora of embodiments but almost all have the same basic structure of an absorbent article designed to adhere to the body of the wearer which may need bodily fluid absorbed. When applied to or around the vulva region of the female body, the absorbent article may be used as a panty-liner, sanitary napkin or incontinence article [0112].  In particular FIGS. 1 and 2, the absorbent article 100 has a longitudinal direction 1 and a lateral direction 2. One component of the absorbent article 100 is a shell 114. This shell 114 has a first side 115, as shown in FIGS. 1 and 2, and a second side 117, as is shown in FIGS. 3 and 4. The shell 114 serves to provide the overall contour or silhouette of the absorbent article of the present invention. In addition, the shell 114 also provides a surface for attachment or adhesion of the absorbent article 100 to the body of a wearer [0113].   The shell is equivalent to Applicants’ backing, which has a width and a length that is greater in both dimensions that the absorbent layer and is seen in the figures below. As is shown in FIG. 1 or, as shown in FIG. 2, the lateral side regions 102, 102′ may be joined at the distal end 104, 104′ to form a second region 107. The portions of the lateral side regions 102, 102′ and the first region 101 adjacent the opening 105 form a circumference or edge 106 around the opening 105. This circumference or edge 106 typically has thickness in the z-direction 3 which is about equal to the thickness of the shell. However, the thickness of the edge may be increased or decreased to improve comfort for a wearer or performance of the absorbent article. [0114].  These lateral edges have adhesive on them which is used so that the composite adheres to the area of the body where it is applied.
	On one side of liner is attached the absorbent layer 121 which can be done by means of an adhesive. The absorbent article 100 further has an absorbent structure 121 attached to the second side 117 of the shell 114, as is shown in FIGS. 1-6. At least a portion of the absorbent structure 121 is positioned in the absorbent article such that a majority of the opening 105 in the shell has the absorbent structure 121 positioned therein, as can be seen in FIGS. 1 and 2. In one particular embodiment, the entire area of the opening 105 has the absorbent structure 121 positioned therein. Generally, to hold the absorbent structure in place, a portion of the absorbent structure 121 is attached to the second side 117 of the shell 114. Suitable methods of attaching the absorbent structure 121 to the second side 117 of the shell 114 includes adhesives, mechanically bonding the absorbent structure 121 to the second side 117 using bonding means such as ultrasonic bonding, heat and pressure bonding and the like [0115]. 
	The absorbent structure 121 is designed to absorb body exudates, including menstrual fluid, blood, urine, and other bodily fluids, such as sweat and vaginal discharges. The absorbent structure 121 has a longitudinal direction 1 and a lateral direction 2 and is shown in FIGS. 1-4, and a thickness in the z-direction 3, as is shown in FIGS. 5 and 6. This absorbent structure 121 may be a single layer or may be multiple layers. Typically, the absorbent structure 121 has an absorbent core 122 and a generally liquid impermeable backsheet 123. This absorbent core 122 may contain one or more layers of absorbent materials. That is, the absorbent core 122 may be a single layer of absorbent materials or may be a multilayer structure. Each of the layers of the absorbent core 122 can contain similar materials or different materials. In the absorbent article 100 of the present invention, the materials which may be used to form the absorbent core 122 include those materials conventionally used in absorbent articles and includes materials, such as, for example, cellulose, wood pulp fluff, rayon, cotton, and meltblown polymers such as polyester, polypropylene or coform. Coform is a meltblown air-formed combination of meltblown polymers, such as polypropylene, and absorbent staple fibers, such as cellulose. A desired material is wood pulp fluff, for it is low in cost, relatively easy to form, and has good absorbency. [0140]. 
    PNG
    media_image1.png
    435
    247
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    432
    318
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    442
    320
    media_image3.png
    Greyscale


	Regarding Claim 2, where Applicant seeks that the sanitary protective napkin of claim 1, wherein the first and the second adhesive are the same adhesive: As the instant references teaches the uses adhesives and do not teach any different compositions so the limitation has been met.
	Regarding Claim 3, wherein the first shape has a length, a common width along a portion of the length, and rounded ends; Applicant is directed to the figures where several variations in shape showing varying widths are shown.
	Regarding Claim 4, where Applicant seeks that the sanitary protective napkin of claim 1, wherein the absorbent material is cotton; Applicant is directed to 0140.
	Regarding Claim 5, where Applicant seeks that the sanitary protective napkin of claim 1, wherein the absorbent material is one of or a combination of rayon, wood pulp, absorbent gel, cotton jersey, cotton flannel, hemp, micro-fiber, wool, or bamboo polyolefins; Applicant is directed to 0140.
	Regarding Claim 6, where Applicant seeks that the sanitary protective napkin of claim 1, further comprising a wicking layer of soft fabric over the absorbent pad, the wicking layer adapted to pull liquid away from the skin into the absorbent pad; Applicant tis directed to 0128 where the instant reference teaches that the absorbent structure may have an additional permeable material or may have a coating or impregnate which helps absorb the fluid.  See also 0140-0144, where the instant references teach that the back sheet may be equivalent to this desired layer. 
	Regarding Claim 7, where Applicant seeks that the sanitary protective napkin of claim 6, wherein the layer of soft fabric is 100% pure cotton; Applicant is directed to 0140.
	Regarding Claim 8, where Applicant seeks that the sanitary protective napkin of claim 1, wherein the shape of the backing panel and the absorbent pad comprises a wide oval of a first width at an upper extremity, and a narrower second width at a lower extremity; Applicant is directed to the figures.
	Regarding Claim 9, where Applicant seeks that the sanitary protective napkin of claim 1, wherein the shape of the backing panel and the absorbent pad comprises a wide oval of a first width at an upper and at a lower extremity, and a middle portion of a more narrow width: Applicant is directed to the figures where several variations in shape showing varying widths are shown.
	Regarding Claim 10, where Applicant seeks that the sanitary protective napkin of claim 1, further comprising a paper envelope enclosing the sanitary protective napkin, the envelope comprising two layers with the sanitary protective napkin between the two layers, the two layers sealed around a periphery by an adhesive: Applicant is directed to 0186, figures 42-44, and 0261 where the instant reference teaches that the packaging which is equivalent to Applicant’s envelope is taught.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP